Name: Council Decision (EU, Euratom) 2016/2353 of 8 December 2016 amending the Council's Rules of Procedure
 Type: Decision
 Subject Matter: demography and population;  EU institutions and European civil service;  politics and public safety;  electoral procedure and voting
 Date Published: 2016-12-21

 21.12.2016 EN Official Journal of the European Union L 348/27 COUNCIL DECISION (EU, Euratom) 2016/2353 of 8 December 2016 amending the Council's Rules of Procedure THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Treaty establishing the European Atomic Energy Community, Having regard to Article 11(6) of the Council's Rules of Procedure (1), Whereas: (1) From 1 November 2014, when an act is to be adopted by the Council acting by qualified majority, it must be verified that the Member States constituting the qualified majority represent at least 65 % of the population of the Union. (2) Until 31 March 2017, when an act is to be adopted by the Council acting by qualified majority, a member of the Council may request that it be adopted in accordance with the qualified majority as defined in Article 3(3) of Protocol No 36 on transitional provisions, annexed to the Treaty on European Union, to the Treaty on the Functioning of the European Union and to the Treaty establishing the European Atomic Energy Community. In that case, a member of the Council may request that a check be made to ensure that the Member States constituting the qualified majority represent at least 62 % of the total population of the Union. (3) Those percentages are calculated according to the population figures set out in Annex III to the Council's Rules of Procedure (the Rules of Procedure). (4) Article 11(6) of the Rules of Procedure provides that, with effect from 1 January each year, the Council is to amend the figures set out in that Annex, in accordance with the data available to the Statistical Office of the European Union on 30 September of the preceding year. (5) The Rules of Procedure should therefore be amended accordingly for the year 2017, HAS ADOPTED THIS DECISION: Article 1 Annex III to the Rules of Procedure is replaced by the following: ANNEX III Figures concerning the population of the Union and the population of each Member State for implementing the provisions concerning qualified majority voting in the Council For the purposes of implementing Article 16(4) TEU and Article 238(2) and (3) TFEU, as well as, until 31 March 2017, Article 3(2) of Protocol No 36, the population of the Union and the population of each Member State, as well as the percentage of each Member State's population in relation to the population of the Union, for the period from 1 January 2017 to 31 December 2017 shall be as follows: Member State Population Percentage of the population of the Union Germany 82 064 489 16,06 % France 66 661 621 13,05 % United Kingdom 65 341 183 12,79 % Italy 61 302 519 12,00 % Spain 46 438 422 9,09 % Poland 37 967 209 7,43 % Romania 19 759 968 3,87 % Netherlands 17 235 349 3,37 % Belgium 11 289 853 2,21 % Greece 10 793 526 2,11 % Czech Republic 10 445 783 2,04 % Portugal 10 341 330 2,02 % Sweden 9 998 000 1,96 % Hungary 9 830 485 1,92 % Austria 8 711 500 1,71 % Bulgaria 7 153 784 1,40 % Denmark 5 700 917 1,12 % Finland 5 465 408 1,07 % Slovakia 5 407 910 1,06 % Ireland 4 664 156 0,91 % Croatia 4 190 669 0,82 % Lithuania 2 888 558 0,57 % Slovenia 2 064 188 0,40 % Latvia 1 968 957 0,39 % Estonia 1 315 944 0,26 % Cyprus 848 319 0,17 % Luxembourg 576 249 0,11 % Malta 434 403 0,09 % EU 28 510 860 699 Threshold (62 %) 316 733 634 Threshold (65 %) 332 059 455 . Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. It shall apply from 1 January 2017. Done at Brussels, 8 December 2016. For the Council The President L. Ã ½ITÃ ANSKÃ  (1) Council Decision 2009/937/EU of 1 December 2009 adopting the Council's Rules of Procedure (OJ L 325, 11.12.2009, p. 35).